Citation Nr: 1737536	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Pension Management Center (PMC) in St. Paul, Minnesota 


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.

3. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

4. Entitlement to entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to April 1969.  The Veteran died in June 2012.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) PMC in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death, accrued benefits, DIC benefits under 38 U.S.C.A. § 1318, and death pension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the appellant submitted a substantive appeal (VA Form 9), on which she requested a Board hearing via videoconference.  In a letter dated in April 2014, the appellant was notified that the records were being transferred to the Phoenix Regional Office (RO) to schedule her for a videoconference hearing.  In a statement received in May 2014, the appellant requested she be considered for a travel board hearing in July 2014, but if not then she requested she be scheduled for a videoconference hearing in the September 2014 timeframe.  

In a letter dated in October 13, 2016, the appellant was notified that the Board had scheduled her for a travel board hearing in November 2016.  Thereafter, in a report of contact it was noted that the appellant was contacted on October 21, 2016 and notified of her upcoming hearing, and she verified her attendance at the hearing.  In October and November 2106, the appellant was sent additional letters notifying her of the upcoming hearing.  In a report of contact it was noted that the appellant was contacted on November 3, 2016 and she verified she would attend the travel board hearing.  The record reflects that she did not appear for the scheduled hearing.  

In a report of contact dated November 15, 2016, the appellant was contacted after she was not present at the hearing.  It was noted that the day prior a message was left with her confirming her attendance at the hearing, and there was a note she may have problems with transportation as she did not drive.  It was noted that she had forgotten she had a hearing, would need to call her son, and did not remember what the appeal was for.  She was offered assistance in finding a ride.  It was noted that she called back and said she had an emergency that day and would not be able to attend, and she was told that she would be rescheduled for a future "BVA Travel/Video Board" hearing.  There was also a note that for future reference, contact may need to be made with the widow's son, with her permission, to set up the transportation and obtain his assistance as she did not have a service organization as it was unclear if she "understands the issues at hand, etc."  Under these circumstances, the Board finds that another attempt should be made to contact the appellant in order to schedule a hearing.

Accordingly, in order to comply with due process requirements, the case is REMANDED for the following action:

Schedule the appellant for a hearing at the RO before a Veterans Law Judge, either Travel Board or via videoconference, whichever she chooses.  Appropriate notification should be given to the appellant in accordance with 38 C.F.R. § 20.704.  Her case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

